IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0039-12


MICHAEL RAY BONDS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S MOTION FOR BAIL PENDING APPEAL
UNDER Tex. Code Crim. Proc. Art 44.04(h)

MONTAGUE COUNTY



 Per curiam.

 O R D E R 



 Appellant was convicted of possession of a controlled substance in Cause No. 2009-0000103M-CR in the 97th District Court of Montague County.  Punishment was assessed at
confinement for 25 years.  The Court of Appeals reversed the conviction.  Bonds v. State, 355
S.W.3d 902; No. 02-11-00086-CR (Tex. App. - Ft. Worth, November 23, 2011).  The State
has filed a petition for discretionary review.
	Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).
	Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for
this Court to set a reasonable bail. 


Entered October 18, 2012.
Do Not Publish